     Case 6:19-cv-01212-BR         Document 22       Filed 11/02/20     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

JEANNE A. NORTON, fka
JEANNE A. NORRIS,
                                                     Civil No. 6:19-cv-1212-BR
                   Plaintiff,
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $18,057.00 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees already

received by counsel in the amount of $9,934.10, for a net cost to Plaintiff herein of $8,122.90

as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any past-due benefits

ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                               1
      Case 6:19-cv-01212-BR       Document 22       Filed 11/02/20    Page 2 of 2




withheld by the Defendant in anticipation of an order under 42 U.S.C. §406(b), shall be

payable to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative assessment

pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River Drive,

Eugene, OR 97401, consistent with this order. There are no other costs.

       IT IS SO ORDERED this day of 2nd of November, 2020


                                               /s/ Anna J. Brown
                                            _____________________________
                                            Anna J. Brown
                                            U.S. District Senior Judge



PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                       2
